DETAILED ACTION
This is the first Office action on the merits based on the 17/212,167 application filed on 03/25/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9, as originally filed, are currently pending and considered below.

Specification
The abstract of the disclosure is objected to because of the following informalities:
In lines 1-2, “A push-up exercise device with height adjustment is revealed.  The push-up exercise device includes two bases and a grab rail” should be --- A push-up exercise device with height adjustment includes two bases and a grab rail ---.
In line 3, “The base is provided” should be --- Each base is provided ---.
In lines 7-11, “By the positioning pieces being aligned with and mounted into the mounting slots with different lengths, the height of the grab rail of the push-up exercise device can be adjusted to train different muscle groups and further shape the body and improve the fitness.” should be --- The positioning pieces are configured to be aligned with and mounted into different lengths of the mounting slots to adjust a height of the grab rail of the push-up exercise device and in order to train different muscle groups and further shape a body of a user and improve fitness of the user. ---.
Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 1-9 are objected to because of the following informalities:
In claim 1, line 1, “A push-up exercise device with height adjustment comprising:” should be --- A push-up exercise device with height adjustment, comprising:---.
In claim 1, lines 5-7, “two mounting rods connected to two ends of the holding portion correspondingly” should be --- two mounting rods respectively connected to two ends of the holding portion ---.
In claim 1, line 9, “the mounting rod” should be --- each mounting rod ---.
In claim 1, line 10, “the mounting rod” should be --- each mounting rod ---.
In each of claims 2-9, line 1, “The device as claimed” should be --- The push-up exercise device as claimed ---.
In claim 2, lines 1-3, “wherein the mounting rod is integrally extended from each of the two ends of the holding portion of the grab rail” should be --- wherein the mounting rods are integrally extended from the two ends of the holding portion of the grab rail, respectively ---.
In claim 3, lines 2-5, “two tubular members each of which has one end 20thereof connected to the holding portion of the grab rail while the other end thereof is mounted with and connected to the mounting rod for connecting the mounting rod to the holding portion” should be --- two tubular members each of which has one end 20thereof respectively connected to one of the two ends of the holding portion of the grab rail, and another end thereof is respectively mounted with and connected to one of the two mounting rods for connecting the two mounting rods to the holding portion ---.
In claim 4, line 1, “the base” should be --- each base ---.
In claim 5, line 2, “while a plurality sets” should be --- and a plurality of sets ---.
In claim 5, line 3, “the base” should be --- each base ---.
In claim 6, lines 1-2, “at a surface of the tubular member” should be --- on a surface of each tubular member ---.
In claim 7, line 2, “able to be held” should be --- configured to be held ---.
In claim 8, line 2, “the base” should be --- each base ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the mounting slot and the positioning piece are engaged with each other to make the two ends of the grab rail locate at different heights” is recited in lines 11-13.  The limitation renders the claim indefinite because it is unclear whether or not: the plurality of mounting slots are all simultaneously engaged with the positioning piece; and the two ends of the grab rail are the same as or different from the two ends of the holding portion of the grab rail (claim 1, lines 5-7) and/or the respective open ends of mounting rods (claim 1, lines 9-10).  In addition, there is insufficient antecedent basis for “the two ends of the grab rail” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- and wherein the plurality of mounting slots are each selectively engageable with the positioning piece to locate the open ends of the grab rail at different heights ---.  Refer to the specification, as originally filed, page 7, line 2, through page 8, line 3, and Figures 2 and 4-9.
Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 9, which depends from claim 1, the limitation “wherein the grab rail is selected from the group consisting of a straight rod and an inclined rod” is recited in lines 1-2.  The limitation renders the claim indefinite because it is unclear whether or not (and how) the entirety of the grab rail, which comprises the holding portion and the two mounting portions, as recited in claim 1, lines 5-7, is either a straight rod or an inclined rod.  Refer to Figures 5, 7, 9, and 11.  Applicant is suggested to amend the limitation to --- wherein when the grab rail is coupled to the two bases and the two bases are positioned onto a horizontal surface, a central region of the holding portion is inclined from or substantially parallel to the horizontal surface ---.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Ross - US 2013/0072365) fails to teach or render obvious a push-up exercise device in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein a plurality of mounting slots with different lengths are 10disposed inside each mounting rod, extending from an open end to an inner space of each mounting rod, and corresponding to the positioning piece; and wherein the plurality of mounting slots are each selectively engageable with the positioning piece to locate the open ends of the grab rail at different heights (claim 1; refer to the objections to claim 1 and the 35 U.S.C. § 112(b) rejection of claim 1, see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784